               Case 2:18-cv-00055-TSZ Document 45 Filed 12/31/18 Page 1 of 4



1                                                                        The Honorable Thomas S. Zilly

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE

8    BAO XUYEN LE, INDIVIDUALLY, and as the
     Court appointed PERSONAL
9    REPRESENTATIVE OF THE ESTATE OF                              No. 2:18-CV-00055-TSZ
     TOMMY LE, HOAI “SUNNY” LE, Tommy Le’s
10   Father, DIEU HO, Tommy Le’s Mother, UYEN
     LE and BAO XUYEN LE, Tommy Le’s Aunts,                       STIPULATION AND ORDER RE:
11   KIM TUYET LE, Tommy Le’s Grandmother, and                    DISCOVERY EXAMINATION AND
     QUOC NGUYEN, TAM NGUYEN, DUNG                                CHAIN OF CUSTODY PROCEDURE
12   NGUYEN, JULIA NGUYEN AND JEFFERSON
     NGUYEN, Tommy Le’s Siblings,
13
                                                Plaintiffs,
14
                    vs.
15
     MARTIN LUTHER KING JR. COUNTY as a sub-
16   division of the STATE of WASHINGTON, and
     KING COUNTY DEPUTY SHERIFF CAESAR
17   MOLINA,

18                                            Defendants.

19
                                              STIPULATION
20
            IT IS HEREBY STIPULATED between the plaintiffs and Defendant King County,
21
     parties to the above-entitled action, by and through their respective attorneys of record that the
22
     following items of evidence will be made available for release from the custody of the King
23
     County Sheriff’s Office by King County Detective Christopher Johnson to Sierra Landholm for
     STIPULATION AND ORDER RE: DISCOVERY                                 Daniel T. Satterberg, Prosecuting Attorney
     EXAMINATION AND CHAIN OF CUSTODY                                    CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     PROCEDURE [2:18-CV-00055-TSZ] - 1                                   500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
               Case 2:18-cv-00055-TSZ Document 45 Filed 12/31/18 Page 2 of 4



1    transmittal to Dale C. Mann, ESi, 700 South Industrial Way, Seattle, WA 98108, an expert

2    identified by the plaintiffs, for the purpose of non-destructive testing, examination, and analysis.

3           The parties stipulate that upon release of the following items of evidence to Sierra

4    Landholm, the items will be transported by the plaintiffs to Dale Mann by Fed Ex overnight

5    shipment with return receipt signature documentation. The parties stipulate that immediately

6    upon completion of the nondestructive testing, examination, and analysis by plaintiffs’ expert,

7    Dale C. Mann will return the following physical items of evidence directly to Sierra Landholm

8    by Fed Ex overnight shipment with return receipt signature documentation and Sierra Landholm

9    will return all of the following items of evidence directly to Detective Christopher Johnson with

10   the King County Sheriff’s Office with all return receipt signature documentation. Sierra

11   Landholm will work directly with Detective Christopher Johnson of the King County Sheriff’s

12   Office to arrange a reasonable time schedule for the release and return of all of the following

13   items of evidence.

14          The parties agree that the transfer and testing of the following items of evidence from the

15   King County Sheriff’s Office to plaintiff’s expert, Dale C. Mann, will not interrupt the chain of

16   custody of these physical objects and will not affect the admissibility of any of the items on that

17   basis. All parties stipulate that the below listed items are physical objects that were recovered at

18   the time of the autopsy, were preserved and maintained in an unbroken chain of custody, and will

19   remain in an unbroken custody despite this transfer and testing and the items subsequent return

20   to the King County Sheriff’s Office. The parties also agree that the transfer and testing of these

21   physical objects must allow the items to remain in substantially the same condition as when the

22   autopsy occurred.

23

     STIPULATION AND ORDER RE: DISCOVERY                                 Daniel T. Satterberg, Prosecuting Attorney
     EXAMINATION AND CHAIN OF CUSTODY                                    CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     PROCEDURE [2:18-CV-00055-TSZ] - 2                                   500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
               Case 2:18-cv-00055-TSZ Document 45 Filed 12/31/18 Page 3 of 4



1           The evidence listed below and subject to this Stipulation will be handled and inspected

2    for the following nondestructive testing, examination, and analysis as requested by the plaintiffs:

3       1. Evidence item number 57430 – swabs of right 4th and 5th digits taken from Tommy Le

4    during autopsy at King County Medical Examiner’s Office, to be conducted by Dale C. Mann,

5    ESi, 700 South Industrial Way, Seattle, WA 98108. The swabs will be examined/documented

6    non-destructively using microscopic methods at 10-400X magnification. Following the

7    microscopic exam, a small sub-sample from each swab will be extracted and analyzed using

8    GC/MS, FTIR and SEM/EDS. Following the testing, the extracts (one from each item) will be

9    archived and returned with the original item. The amount of extracted material will be minimal,

10   with sufficient unextracted material remaining in the submitted items to repeat the analysis many

11   additional times. This methodology is considered to be non-destructive.

12          Plaintiffs will be responsible for payment for the testing, examination and transport of the

13   items from the King County Sheriff’s Office to their investigator/paralegal and to their expert,

14   Dale Mann, and from Mr. Mann to their investigator/paralegal and to the King County Sheriff’s

15   Office to return the items.   Plaintiffs will provide Mr. Mann with a copy of this stipulation and

16   will confirm that Mr. Mann will abide by the terms of this stipulation prior to the release of the

17   items. Plaintiffs or Mr. Mann will provide counsel for King County and Cesar Molina copies of

18   any final reports generated together with any supporting photographs and testing done by Dale

19   Mann in the course of his examination and testing. The agreement of the parties for the

20   plaintiffs’ expert to perform his own inspections will not affect the admissibility of any prior

21   testing by the Washington State Crime Lab or King County Sheriff’s Office should the items be

22   destroyed, lost or altered in any way through the examination by Mr. Mann or the transmittal of

23   the evidence items. Further, this agreement does not limit the legal recourse of any party should

     STIPULATION AND ORDER RE: DISCOVERY                                 Daniel T. Satterberg, Prosecuting Attorney
     EXAMINATION AND CHAIN OF CUSTODY                                    CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     PROCEDURE [2:18-CV-00055-TSZ] - 3                                   500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
               Case 2:18-cv-00055-TSZ Document 45 Filed 12/31/18 Page 4 of 4



1    the items of evidence be destroyed, lost or altered in any way in the testing, examination or

2    transport of them under this Stipulation.

3           Note: Defendant Cesar Molina is not a party to this stipulation.

4                                                          DANIEL T. SATTERBERG
                                                           King County Prosecuting Attorney
5
     By: s/Philip G. Arnold_                               By: s/ Kathy Van Olst_____________
6    PHILIP ARNOLD, WSBA #2675                             DANIEL KINERK, WSBA #13537
     Attorney for the Plaintiffs                           KATHY VAN OLST, WSBA #21186
7                                                          Attorneys for Defendant King County

8

9                                                 ORDER

10          THIS MATTER having come on regularly for hearing upon the foregoing stipulation of

11   the Plaintiffs and defendant King County hereto, and the court being fully advised in the

12   premises, now, therefore, it is hereby,

13          ORDERED, that the above-entitled stipulation is GRANTED. It is further ORDERED

14   that all procedures set forth in the Stipulation must be followed.

15
            DONE IN OPEN COURT this _____ day of ________________, 2019.
16

17
                                    _____________________________________
                                    Honorable Thomas S. Zilly
18

19   Presented by:

20                                                         DANIEL T. SATTERBERG
                                                           King County Prosecuting Attorney
21
     By: s/Philip G. Arnold                                By: s/ Kathy Van Olst_________________
22   PHILIP ARNOLD, WSBA #2675                             DANIEL KINERK, WSBA #13537
     Attorney for the Plaintiffs                           KATHY VAN OLST, WSBA #21186
23                                                         Attorneys for Defendant King County


     STIPULATION AND ORDER RE: DISCOVERY                                  Daniel T. Satterberg, Prosecuting Attorney
     EXAMINATION AND CHAIN OF CUSTODY                                     CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     PROCEDURE [2:18-CV-00055-TSZ] - 4                                    500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
